DETAILED ACTION
	In response to the Amendment filed 9/2/22, claims 13-15 and 18 have been canceled. Claims 1-12, 16 and17 are pending.

Claim Objections
Claims 8-12 are objected to because of the following informalities:  The term “the head” in line 8 should be recited as --the recording head--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 8-12, line 3, “a feed tray” is claimed however it is already recited in parent claims 1 and 2. Only one such feed tray (9) is seen to exist in the invention, not two. The amendment made to Claim 7 of deleting “a feed tray” should be made to Claims 8-12 as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8-12, line 3, “a feed tray” is claimed however it is already recited in parent claims 1 and 2. Only one such feed tray (9) is seen to exist in the invention, not two. The amendment made to Claim 7 of deleting “a feed tray” should be made to Claims 8-12 as well. The metes and bounds of the claim are unclear.
Regarding Claims 7-12, lines 4-5, “a medium cassette configured to place the medium” and “a front feeding roller that feeds out the medium” is recited however the medium cassette 11 and front feeding roller 21 cannot place/feed out “the medium” (based on parent claims 1 and 2, this is the medium set on feed tray 9). The metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Nakano et al. (US Pub No. 2016/0236489 A1).
Regarding Claim 1, Nakano et al. discloses
a recording head (25) that performs recording;
a feeding roller (9) that feeds out a medium that was set on a feed tray (45);
a transport roller (21) that transports the medium fed out by the feeding roller
toward a facing position (on 23) facing the recording head;
an auxiliary roller (19B) that is provided between the feeding roller and the
transport roller (Fig. 2) and that assists in the transport of the medium;
a motor (49) that generates driving force; and
a drive train (comprising at least 51-60) that is configured to transmit the driving
force of the motor to the auxiliary roller and the transport roller (see [0064], i.e. transmits driving force to the auxiliary roller at least indirectly)
an inverting path (around 18) that inverts the medium; and 
an inverting roller (18) that is provided on the inverting path and that moves the medium by rotating in contact with the medium, wherein 
the drive train is configured to transmit the driving force of the motor to the inverting roller ([0064]); and 
the auxiliary roller and the inverting roller are driven by the motor via the drive train (i.e. inverting roller 18 is driven directly and auxiliary roller 19B is driven indirectly).
Regarding Claim 2, Nakano et al. discloses
a recording head (25) that performs recording;
a feeding roller (9) that feeds out a medium that was set on a feed tray (45);
a transport roller (21) that transports the medium fed out by the feeding roller
toward a facing position (on 23) facing the recording head;
a discharging roller (26) that discharges the medium that was recorded on by the
recording head at the facing position;
an auxiliary roller (19B) that is provided between the feeding roller and the
transport roller (Fig. 2) and that assists in the transport of the medium;
a motor (49) that generates driving force; and
a drive train (comprising at least 51-60) that is configured to transmit the driving
force of the motor to the auxiliary roller and the discharging roller (see [0064], i.e. transmits driving force to the auxiliary roller at least indirectly).
an inverting path (around 18) that inverts the medium; and 
an inverting roller (18) that is provided on the inverting path and that moves the medium by rotating in contact with the medium, wherein 
the drive train is configured to transmit the driving force of the motor to the inverting roller ([0064]); and 
the auxiliary roller, the inverting roller and the discharging roller are driven by the motor via the drive train (i.e. inverting roller 18 and discharging roller 26 are driven directly and auxiliary roller 19B is driven indirectly).
Regarding Claim 3, Nakano et al. discloses
the drive train is configured to transmit the driving force of the motor to the
transport roller (see Fig. 3); and
the transport roller is driven by the motor via the drive train ([0064]).
Regarding Claim 4, Nakano et al. discloses
	the drive train is configured to transmit the driving force of the motor to the
feeding roller (see Fig. 3), and
the feeding roller and the transport roller are driven by the motor via the drive train ([0064]).
Regarding Claim 5, Nakano et al. discloses
the drive train is configured to transmit the driving force of the motor to the
feeding roller (see Fig. 3), and
the feeding roller is driven by the motor via the drive train ([0064]).
Regarding Claim 6, Nakano et al. discloses
the drive train is configured to transmit the driving force of the motor to the
feeding roller (see Fig. 3), and
the transport roller and the feeding roller are driven by the motor via the drive train ([0064]).
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the drive train to have a clutch as claimed (Claims 16 and 17).

Response to Arguments
In response to Applicant’s argument that “Nakano fails to teach or suggest every element of the amended claims. In particular, the reference fails to teach or suggest an inverting roller and inverting path as now recited in the amended independent claims”, it is noted that roller 18 may be taken as the inverting roller and the path around it as the inverting path. See claim rejections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Boo (US Patent No. 8,201,817) discloses motor 315 and a gear train to drive
rollers as in Fig. 4.
	Sakai (US Pub No. 2013/0043642) discloses motor 11 to drive rollers 6-9 in Fig.
2.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        September 30, 2022